Let me take this 
opportunity to express our strong support for the 
people of Burma in their struggle for a democratic 
future. We strongly urge the Burmese Government to 
initiate a peaceful dialogue, resist all violence and 
respect the human rights of the Burmese people, not 
least their freedom of expression and assembly. 
 There is little doubt   and this has been 
highlighted by all speakers during the last few days   
that we, the international community, the United 
Nations, face major challenges in the years ahead. 
When addressing them, we should also be aware of the 
progress that has been achieved in the world in recent 
decades. 
 The accelerated globalization process has brought 
enormous benefits to many hundreds of millions of 
people, not least in the emerging economies. Today, 
nearly a third of the world’s population live in 
countries where economic growth is about 10 per cent 
a year, and we seem to be well on our way towards 
meeting that important part of the Millennium 
Development Goals that will reduce by half the number 
of people living in absolute poverty around the world. 
From a historical perspective, that is amazing 
progress. Never before in human history have so many 
been lifted out of absolute poverty in such a short 
space of time. There is no room for complacency, 
however. We must make globalization a force for good, 
for open societies, open economies and an open world 
for everyone on our planet. We must redouble our 
efforts to bring the Doha Development Round to a 
successful conclusion. Sustainable economic growth, a 
vibrant private sector and a more open international 
trading system are needed if we are to achieve the 
goals we have set for eradicating poverty in the world. 
 Aid for trade is a crucial complement to the 
opening up of markets for many countries. The 
developing countries of the world represent far too 
small a share of world trade. We must live up to the 
international commitments on development assistance 
and ensure that development cooperation becomes 
more efficient. That is the joint responsibility of all 
donors and all partner countries. The Swedish 
Government has initiated extensive reforms aimed at 
creating a new Swedish development assistance policy 
characterized by quality, efficiency and results in terms 
of reduced poverty and more democratic societies. We 
must now   as was highlighted last week   
accelerate our efforts to address the challenge of 
climate change. The Swedish Government has 
launched a Commission on Climate Change and 
Development to address risk reduction, adaptation and 
climate-proofing development. We must make a 
dedicated mutual effort to meet the Millennium 
Development Goals. The fact that we are making 
substantial progress on all of them globally 
demonstrates that progress is indeed possible. 
 Human rights, security and development go hand 
in hand. Respect for human rights is necessary to 
achieve security and development, and those three 
elements are mutually reinforcing. Our protection of 
any individual anywhere is the protection of all 
individuals everywhere. 
 The death penalty must be abolished all over the 
world. It contravenes the very notion of human rights. 
Even in that area, the world is making progress, but 25 
countries still sentence people to death. Six countries 
are responsible for more than 90 per cent of all 
executions worldwide. We all know who they are and 
expect them to take steps to abolish the death penalty. 
 The links between security and development, 
including the need to combine State-building efforts 
and peace-support operations for long-lasting results, 
place new demands on the international community. 
The United Nations must learn from and build on the 
recent experiences of a number of challenging but 
successful large-scale missions that integrate military 
and civilian components. We need to improve 
coordination of international efforts in the field, for 
instance in Afghanistan. 
 There are many challenges that remain to be 
tackled if we are to make the world a better place. 
Perhaps the most important is how we should best 
address the present threats to the existing non-
proliferation regime. Were there to be one new State 
with nuclear weapons, the danger is that another would 
soon follow. Shortly, those weapons might well be out 
of any State’s control. The risk of nuclear terrorism 
would be a very real one. That must be prevented. Our 
children deserve to live in a world safe from the threat 
of nuclear war and of weapons of mass destruction 
falling into the hands of terrorists. Those weapons 
threaten the very existence of mankind. 
 To prevent that, the nuclear Powers have a duty to 
live up to their responsibilities. To neglect is to invite 
failure. They need to demonstrate their readiness to 
substantially reduce their nuclear arsenals. Those 
weapons are of no use in deterring the adversaries we 
might face if the non-proliferation regime is eroded or 
collapses. It is a question of self-interest and far-
sighted statesmanship. 
 But we must also address the urgent political 
issues that we are confronted with. Although the 
numbers of wars and conflicts have continued to 
decline, we should be acutely aware of the dangers of 
conflicts rapidly exploding, fusing together and 
unravelling the progress we have seen. Let me address 
two of those: the situation in the Middle East and the 
conflicts in Africa. 
 The Israeli-Palestinian conflict has to end with a 
peaceful settlement negotiated by the parties, resulting 
in the emergence of an independent, democratic and 
viable Palestinian State living side by side in peace and 
security with Israel and other neighbours. Restoring 
peace and economic growth in the Middle East requires 
parallel action by the Israelis and the Palestinians. 
Nothing is more important for the long-term security of 
Israel than the creation of a truly viable Palestinian 
State. That will require freedom of movement and 
access to be significantly improved in the West Bank 
and Gaza. Prime Minister Olmert and President Abbas 
recognize each other as partners for peace. That 
provides an opening that we should all do our utmost 
to support. 
 It is therefore now time for a true peace process, 
and not of the incremental sort that has been tried so 
many times before. It is now time to achieve the peace 
that is the common aspiration of the vast majority of 
Israelis and Palestinians alike, as well as of the 
international community. 
 We urge the leaders of Israel and Palestine to 
move forward towards a comprehensive settlement. 
The international meeting this autumn is of crucial 
importance. But the challenges of the Middle East are 
not limited to that conflict.  
 We are convinced that we must do more to 
encourage reconciliation and reconstruction in Iraq 
after the horrible brutalities of the last few decades. We 
must do much more to assist and protect the more than 
4 million Iraqis who have left their homes.  
 Iran still refuses to accept the obligations laid 
down by the Security Council. Iran has to convince us 
of the peaceful nature of its nuclear programme. 
 The conflicts on the Horn of Africa, stretching 
from Ethiopia and Eritrea to Somalia, the Sudan, Chad 
and the Central African Republic, cause thousands 
upon thousands of deaths as well as untold human 
suffering for the survivors. National leaders on the 
Horn should rise to the challenge and demonstrate their 
commitment to peace and reconciliation. The failure of 
Ethiopia and Eritrea to resolve the quite 
straightforward demarcation of their common border, 
eight years after their commitment to do so, is a 
worrying signal, not only for these two countries, but 
also for the region as a whole. 
 In the Sudan, a process of democratization is of 
paramount importance to tackle the core problems and 
to achieve reconciliation. We must focus on support for 
the implementation of the Comprehensive Peace 
Agreement as well as the renewed peace effort for 
Darfur that will take place in Tripoli at the end of the 
month. 
 The situation in eastern Chad is worrying. We are 
impressed by the important humanitarian work carried 
out by local and international non-governmental 
organizations. It is apparent that we must do more to 
protect and assist refugees, internally displaced persons 
and other civilians affected by the conflicts of the 
region, as well as support the United Nations-led 
humanitarian efforts on both sides of the border. 
 How can we ever achieve true progress if 
women’s crucial role in peacebuilding and 
development is not recognized? Gender equality and 
women’s rights, participation, influence and 
empowerment are key goals in themselves, and are also 
crucial for sustainable poverty reduction. 
 Challenges like these show the urgent need for 
world leaders to accept shared responsibility for our 
common future. Sweden addresses these challenges in 
close cooperation with its European Union partners. 
We need a strong   and reformed   United Nations 
to bring us all together. A better world is within our 
reach. 
